Citation Nr: 1812343	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-12 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for atrial fibrillation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1969 to March 1971.  He also had service in the Oregon Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Portland, Oregon.


FINDINGS OF FACT

1.  Bilateral hearing loss disability is attributable to service.

2.  Tinnitus is attributable to service.

3.  The Veteran does not have a heart disorder that is presumed to be service connected in veterans exposed to Agent Orange; the Veteran's diagnosed heart conditions were not incurred during his active service and are not related to his presumed exposure to herbicides in service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for a heart disability have not been met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded VA examinations responsive to the claims for service connection.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  For chronic diseases, such as cardiovascular diseases, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

At the outset, the Board notes that the Veteran served in the Republic of Vietnam from August 1969 to August 1970.  Thus, exposure to herbicides is presumed.  

In addition, the Board finds that the Veteran in this case engaged in combat with the enemy.  The Veteran engaged in military operations against hostile forces during his service in Vietnam, for which he was awarded the Combat Infantryman Badge and the Army Commendation Medal.  A finding that a Veteran engaged in combat with the enemy under 38 U.S.C. § 1154(b) requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  Based on the above, the Board finds that the Veteran engaged in combat with the enemy and the combat provisions of 38 U.S.C. § 1154 are applicable in this case.  Likewise, the Board concedes that he had in-service noise exposure.  See 38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a). 

Bilateral Hearing Loss Disability

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Regarding bilateral hearing loss disability, the Board finds that the evidence of record demonstrates that service connection is warranted.   The results of his September 2011 VA audiological examination confirms that he has sufficient hearing loss in both of his ears to meet the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual "disability."  Moreover, his exposure to noise in service has been established based on his credible lay statements regarding such and their consistency with his circumstances of service.

With regard to nexus, the Veteran has credibly stated that he experienced decreased hearing since the time of his in-service noise exposure, and that he did not have any significant post-service occupational or recreational noise exposure. 

The Board acknowledges that the September 2011 VA examiner found that the Veteran's bilateral hearing loss disability was less likely than not caused by exposure to hazardous noise during service.  However, the Board finds this examination report inadequate because the examiner did not consider the Veteran's credible lay statements regarding hearing loss since service. Thus, it has limited to no probative value.

As previously discussed, the Veteran credibly reported a history of decreased hearing continuously in the years since his period of active duty. 38 C.F.R. § 3.303(d) (service connection warranted in some circumstances where disease is first diagnosed after service).  Hence, on this record, the evidence is found to be at least evenly balanced in showing that the Veteran's bilateral hearing loss disability is at least as likely as not had clinical onset following his exposure to harmful noise levels in connection with his period of active duty.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Tinnitus

The Board also finds that service connection is warranted for tinnitus. The Veteran has established he currently has tinnitus, and again, as noted previously, has established that he was exposed to noise in service.

Again, turning to nexus, the Veteran has credibly reported that the ringing in his ears began in service and has continued since that time. With regard to the negative opinion provided by the September 2011 VA examiner, the Board finds this opinion to be inadequate given that the examiner did not consider the Veteran's credible lay statements as to the onset and continuity of his tinnitus.  

The Veteran's competent and credible statements thus provide a nexus linking his current tinnitus and to his in-service noise exposure; harmful noise exposure is consistent with the conditions of his service.  See Buchanan, supra.  

Hence, on this record, the evidence is found to be at least evenly balanced in showing that the Veteran's tinnitus at least as likely as not had clinical onset following his exposure to harmful noise levels in connection with his service.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Heart disability

The Veteran asserts that he has a heart disorder related to his service, including Agent Orange exposure during service in Vietnam.  However, based on the evidence of record, the Veteran's claim of service connection for a heart disorder is denied.

The Veteran's service treatment records do not reflect that the Veteran manifested, was treated for, or was diagnosed with a heart disorder, including atrial fibrillation, during his period of active duty or within one year of separation.  The Board acknowledges that the Veteran had complaints of chest pain in October 1970, but points out that the Veteran's EKG and chest x-ray were normal, and the Veteran's pain was found to be chest wall pain secondary to mild pleuritis related to a July 1970 episode of pneumonia.  Likewise, at his November 1970 separation examination, physical evaluation of the heart, lungs, and chest was normal.  His October 1982 and November 1986 Army National Guard examinations also showed normal heart, lungs, and chest. As previously noted, a review of the Veteran's available service records confirms that the Veteran had service in Vietnam.  As such, the Veteran is presumed to have been exposed to Agent Orange and herbicides. 
 
The Veteran has been diagnosed with left ventricular hypertrophy, left ventricular diastolic dysfunction, and atrial fibrillation. Thus, he has a current disability.

With regard to a nexus, a connection between the Veteran's diagnosed heart conditions and his exposure to herbicides in service cannot be presumed because none of his diagnosed conditions are on the list of presumptive disabilities due to herbicide exposure, and there is no evidence to establish that the Veteran has been diagnosed with a presumptive heart condition. 38 C.F.R. §§3.307, 3.309 (2017).  The September 2011 VA examination report, as well as the Veteran's post-service private treatment records, do not reflect any diagnoses of coronary artery disease.  The September 2011 VA examiner noted that there was no evidence of myocardial infarction, congestive heart failure, arrhythmia, a heart valve condition, infectious heart disorders, or pericardial adhesions.  The VA examiner noted that an echocardiogram in June 2011 showed a diagnosis of borderline left ventricular hypertrophy and left ventricular diastolic dysfunction.  The medical evidence of record does not show any treatment or history of coronary artery disease, including ischemic heart disease.  

In the absence of a presumptive connection between the Veteran's diagnosed heart conditions and his active service, a nexus can be established on a direct basis. To the extent that the Veteran asserts that his current heart conditions are related to his active service and herbicide exposure there in, his lay statements are not competent evidence of a nexus. The etiology of a heart disability, particularly its potential relationship to herbicide exposure, is not a simple question. The causation of such a condition requires medical and/or scientific training and knowledge that is beyond a lay person such as the Veteran. Accordingly, his lay statements of causation are not probative.

Of record is a nexus opinion by the September 2011 examiner, the VA examiner found that the Veteran's left ventricular hypertrophy and left ventricular diastolic dysfunction was unrelated to service; the VA examiner also noted that the etiology of the Veteran's atrial fibrillation was unknown, but that there was nothing in the record to reflect a relationship to his military service. Here, no coronary artery disease, was noted or identified during service or within one year of separation.  Further, at examinations in November 1970, October 1982, and November 1986, his heart and vascular system were normal.  The Board finds the 2011 examiner's opinion probative. It is based on review of the record, and is consistent with the medical evidence and findings therein. 

Accordingly, the Veteran's claim of entitlement to service connection for a heart condition is denied. 



ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.

Entitlement to service connection for atrial fibrillation is denied. 









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


